Citation Nr: 0104450	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for traumatic arthritis of the 
right knee and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In February 1999, this case was remanded by the Board in 
order to schedule the veteran for a hearing before a 
traveling member of the Board.  In November 2000, the veteran 
testified before the undersigned Board member at a hearing at 
the New Orleans, Louisiana RO.  

During the November 2000 hearing, the veteran raised the 
issues of entitlement to service connection for a low back 
disorder and a right hip disorder as secondary to arthritis 
of the right knee.  In view of the Board's decision herein, 
these claims for secondary service connection are referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  In an August 1993 decision, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for arthritis of the 
right knee. 

2.  The evidence added to the record since the August 1993 
Board decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Arthritis of the veteran's right knee is due to service 
trauma.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for arthritis of the 
right knee.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Traumatic arthritis of the right knee was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has arthritis of the right knee 
as a result of trauma sustained in a motor vehicle accident 
during service in 1953. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service incurrence or aggravation of 
arthritis may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000). 

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

The evidence received since the August 1993 Board decision 
includes private medical reports, dated in August 1996, 
September 1997 and May 2000, submitted by Luis P. Espinoza, 
M.D., and John W. Scott, M.D., which express the physicians' 
opinions that it is highly likely or more likely than not 
that the arthritis of the veteran's right knee is 
etiologically related to the in-service motor vehicle 
accident.  These reports are not cumulative or redundant of 
the evidence previously of record.  In addition, they are so 
significant that they must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, they are new and 
material and the claim is reopened.

With respect to the veteran's reopened claim, the Board notes 
that service medical records show that the veteran was in a 
jeep accident in October 1953 and that he sustained a 
laceration at the anterior tibia at that time.  A post-
traumatic scar over the tuberosity of the right tibia was 
found on a VA examination in September 1960.  Although there 
is no X-ray evidence of arthritis of the right knee until 
1982 and the foregoing medical opinions linking the veteran's 
right knee arthritis to service trauma are necessarily based 
in part on history provided by the veteran, the Board has 
found the veteran's testimony concerning the circumstances of 
the service injury and concerning his right knee symptoms 
following service to be credible.  His testimony concerning 
his post-service right knee problems is also supported by lay 
evidence of record.  Based upon a review of the evidence as a 
whole, the Board is satisfied that the evidence supporting 
the veteran's claim is at least in equipoise with the 
evidence supporting the claim.  Therefore, service connection 
is warranted traumatic arthritis of the right knee.  
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for arthritis of the right 
knee is granted.

Service connection for traumatic arthritis of the right knee 
is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



